Citation Nr: 1547784	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  11-15 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as depression, to include as secondary to the service-connected right ankle disability and service-connected bilateral knee disabilities.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel
INTRODUCTION

The Veteran had active duty service from June 1984 to March 1988, as well as additional service with the Air National Guard. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a July 2013 video-conference hearing before the undersigned acting Veterans Law Judge.  A transcript of the hearing is of record.

The United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board has recharacterized the issue as reflected on the title page.  

In September 2014, the Board remanded this appeal to the Agency of Original Jurisdiction (AOJ) for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The issue of entitlement to an increased evaluation for the service-connected low back disability has been raised by the record in a September 2015 application, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. 
§ 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.
REMAND

Although the Board regrets the additional delay, it is necessary to remand the claim to comply with the February 2015 Board remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The September 2014 Board remand directed the VA examiner to provide an opinion addressing the following:  whether the Veteran's psychiatric disorder clearly and unmistakably pre-existed service, and if it did, whether the psychiatric disorder clearly and unmistakably did not permanently increase in severity; whether the Veteran's acquired psychiatric was incurred during active service; and, whether the Veteran's acquired psychiatric disorder was caused or aggravated beyond its natural progression by the service-connected right ankle, bilateral knee, and low back disabilities, and sciatic nerve condition.

The September 2015 VA examiner opined that the Veteran's major depressive disorder was less likely than not caused by, a result of, or aggravated beyond its natural progression by his military service.  The examiner also determined that he concurred with the 2010 VA examiner who "concluded that the [V]eteran's depressive symptoms were less likely than not related to his service and/or his complaints of service-connected medical conditions."  The Board finds that his opinion does not substantially comply with the September 2014 remand directives, as an aggravation opinion pertaining to secondary service connection and an opinion regarding whether the Veteran's acquired psychiatric disorder clearly and unmistakably pre-existed military service were not provided.  Therefore, a remand is necessary to obtain an addendum VA medical opinion to address these issues.   See Id.

Accordingly, the case is REMANDED for the following actions:

1.  Refer the Veteran's VA claims file to the VA examiner who conducted the September 2014 VA examination, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the nature and etiology of the Veteran's acquired psychiatric disorder.  

If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The examiner must obtain a complete history from the Veteran regarding his acquired psychiatric disorder, including any symptoms present prior to service.  

The examiner must provide an opinion addressing the following:

a.  Whether the Veteran's acquired psychiatric disorder clearly and unmistakably (i.e., obviously or undebatably) pre-existed service.  

If and only if the examiner determines that the Veteran's acquired psychiatric disorder, clearly and unmistakably pre-existed service, the examiner must address whether the Veteran's pre-existing disorder clearly and unmistakably (i.e., obviously or undebatably) did not permanently increase in severity (beyond the natural progress of the pre-existing disability) during service.

Attention is invited to an October 2010 statement in which the Veteran stated that "[p]rior to joining the military, I was not experiencing any signs of depression and was never diagnosed with it."   

b.  If the examiner determines that the Veteran's acquired psychiatric disorder did not clearly and unmistakably pre-exist service, the examiner must address whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's acquired psychiatric disorder is due to or caused or aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's service-connected right ankle, bilateral knee and low back disabilities and sciatic nerve condition, left side.

If aggravation is found, the clinician must address the following medical issues:  (1) the baseline manifestations of the Veteran's acquired psychiatric disorder found prior to aggravation; and, (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected right ankle, bilateral knee and low back disabilities and sciatic nerve condition, left side.

The examiner must address the various VA treatment records relating to depression created after the June 2010 VA examination, including a November 2010 VA treatment note that included an impression of "depression secondary to chronic pain."  

The examiner must also address the various statements from the Veteran (October 2010 statement, June 2011 statement submitted with Form 9, December 2011 statement), as well as his July 2013 Board hearing testimony, which address his acquired psychiatric disorder claim and respond to the June 2010 VA examination report that provided a negative opinion.  Attention is invited to the Veteran's October 2010 statement, in which the Veteran stated that issues such as a fear of losing his job and phobia of speaking in public developed after missing time from work and not being able to concentrate due to chronic pain.      

The examiner must include a thorough rationale for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  After completing the requested action, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






